DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment filed on February 11, 2021 is acknowledged.
Claims 1-20 were pending. Claims 1-11, together with new claims 21-29, are being examined on the merits. Claims 12-20 were withdrawn, and are now canceled.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Response to Arguments
Applicant’s arguments filed February 11, 2021 have been fully considered.

The following objections and rejections are withdrawn in view of the current 
amendments to the specification or claims:


Objection to the specification – embedded hyperlinks
Objections to claims 1 and 7-11

Rejection of claims 1-11 under 35 USC § 112(a), scope of enablement
This rejection is withdrawn in view of Applicant’s claim amendments and arguments 
(Remarks, pp. 8-11), which are found persuasive.
	In addition, regarding the amendment to claim 1 requiring “clinical data”, the Office notes that the specification describes such clinical data at least in p. 22, para. 2 through p. 23, para. 1 (“characterization of patient as having an --/--, a12/a1 genotype … may trigger a decision … to treat the patient for mild anemia …. Treatments may include administration of folic acid, blood transfusions … and treatment of secondary complications such as those resulting from a febrile episode or from infection with a microbe”). Therefore, the “clinical data” amendment to claim 1 has sufficient written description support in the specification.

Specification
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file; 
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency: The Substitute Specification submitted February 11, 2021 includes the incorporation-by-reference paragraph where the size of the text file is listed in kilobytes (”3.09 kb“). However, the size of the text file must be listed in bytes, not kilobytes.

	Appropriate correction is required. 

Claim Objections
Claim 27 is objected to because of the following informalities: the limitation “health care provided” in l. 3 should be “health care provider”, and the limitation “of a subject’s” in ll. 3-4 should be “of the subject’s”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 21 and 27 each recite the limitation “treating a course of … disease … using a … genotype [and] … clinical data”. The meaning of this limitation is not clear. Specifically, the limitation could be construed to mean that a disease is treated with a genotype and data. While this interpretation is consistent with the grammatical presentation of the claim, it does not make sense in the context of treating diseases (i.e., one does not literally treat a disease with a genotype). On the other hand, the limitation could be intended to mean that a genotype and clinical data are used to inform a treatment decision. As a result, the ordinary artisan would not be able to determine the metes and bounds of the claim, and it is indefinite. 
	If Applicant intends for the claim to be construed according to the latter interpretation, the Office recommends amending the claim limitation to recite “treating a course of an HBA-associated disease … using a detected genotype in combination with clinical data to inform a treatment decision”, or something equivalent.
	
	Claims 2-11 depend from claim 1 and consequently incorporate the indefiniteness issue of claim 1. 
	Claims 22-26 depend from claim 21 and consequently incorporate the indefiniteness issue of claim 21.
	Claims 28-29 depend from claim 27 and consequently incorporate the indefiniteness issue of claim 27.


If Applicant intends for the claim to be construed according to the latter 
interpretation, the Office recommends amending the claim limitation to recite “treating a course of … disease or treating a trait”, or something equivalent.

Claims 2-11 depend from claim 1 and consequently incorporate the indefiniteness issue of claim 1. 
	Claims 22-26 depend from claim 21 and consequently incorporate the indefiniteness issue of claim 21.
	Claims 28-29 depend from claim 27 and consequently incorporate the indefiniteness issue of claim 27.

Prior Art
Claims 1-11 are free of the art for the reasons already of record in the Non-Final Office Action mailed December 30, 2020.

are also free of the art, at least for the reasons that claim 1 is free of the art.

Conclusion
Claims 1-11 and 21-29 are being examined, and are rejected. Claim 27 is objected to. Claims 12-20 are cancelled. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637     

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637